Citation Nr: 1542660	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  09-18 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, that denied TDIU.  In September 2011, the Veteran testified at a Board hearing at the RO.  In January 2012 and October 2013, the Board remanded the case for further development.  

An August 2014 rating decision denied service connection for a back injury.  In November 2014, the Veteran filed a notice of disagreement.


REMAND

An August 2014 rating decision denied service connection for a back injury.  In November 2014, the Veteran filed a notice of disagreement.  While the Board notes that further development on the back injury is pending, the Board is required to remand the issue of entitlement to service connection for a back injury for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  As the outcome of the claim for service connection for a back injury could affect the claim for TDIU, the Board finds that the claims are inextricably intertwined and a decision on the TDIU claim at this time would be premature.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

In the October 2013 remand, the Board requested that any additional VA treatment records be obtained, an addendum opinion from the examiner who provided the March 2012 VA examination be obtained, and a claim for a TDIU be adjudicated.  

While the remand requests were satisfied, the Board finds that further development is warranted.  A February 2014 letter asked the Veteran to submit an enclosed VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  The Veteran did not reply.  Accordingly, the claim for a TDIU was denied.  

However, the record indicates that the Veteran may not have received the February 2014 letter and its enclosures.  On the same date the February 2014 letter was sent, a VA examination was requested for another claim.  Both were addressed to the mailing address of record.  However, the record shows that the Veteran did not attend the scheduled examination and he has stated that he did not receive notice of the examination.  The record also shows that he moved sometime after his case was remanded.  Thus, to provide the Veteran every opportunity to substantiate the claim, the Veteran should be provided another VA Form 21-8940 to complete and submit.

While on remand, updated VA treatment records should be obtained.  The record contains VA treatment notes dated through January 2015.  Thus, any VA treatment notes dated since that time should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case on the issue of entitlement to service connection for a back disability.  Advise the Veteran that a timely substantive appeal is necessary to perfect the appeal to the Board.  If the appeal is perfected, then return the case to the Board.

2.  Obtain any VA treatment records since January 2015.

3.  Send the Veteran another VA Form 21-8940 and ask him to complete and submit it.

4.  Then, readjudicate the claim for TDIU.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, after ensuring an appropriate time for response to the statement of the case on the claim for service connection for a back injury, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

